NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
An Examiner’s Comment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment by the applicant may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Acknowledgement of Amendment Received
Applicant’s declaration under 37 CFR 1.130(a) that was filed on February 5, 2021 is hereby acknowledged. In addition, applicant’s declaration under 37 CFR 1.132 that was filed on January 11, 2021 is acknowledged once more since the Advisory Action supplied on February 1, 2021. The outstanding final rejection under 35 USC 102(a)(1) has been carefully reconsidered in view of the filed declarations under 37 CFR 1.130(a) and 37 CFR 1.132. 
Furthermore, the specification objection that was previously given in the Final Office Action supplied on October 23, 2020 has been carefully reconsidered in view of applicant’s amended specification filed on November 11, 2020. The previous given specification objection is overcome and is withdrawn. 
Acknowledgment of Declaration filed under 37 CFR 1.132
The declaration under 37 CFR 1.32 filed on January 11, 2021 is sufficient to overcome the rejection of the sole claim based on the “Funky Junque Womens Baseball Cap” internet publication. This is because the declaration provides evidence to support that the June 4, 2018 publication date relied on in the final rejection under 35 USC 102(a)(1) is associated with a different hat style that is not the same as the claimed design. See paragraph No. 12 of the declaration. The declaration further clarifies and provides supporting evidence that the hat style associated with the claimed design was not published to the internet until March 19, 2020. See paragraph No. 16 of the declaration. Therefore, the hat style portrayed in the Funky Junque Baseball Cap internet publication now falls within the grace period under 35 USC102.  
Acknowledgment of Declaration filed under 37 CFR 1.130
In conjunction with the declaration filed under 37 CFR 1.132, the declaration under 37 CFR 1.30 filed on February 5, 2021 is sufficient to overcome the rejection of the sole claim based on the “Funky Junque Womens Baseball Cap” internet publication. This is because the declaration provides the necessary information to support an exception under 35 USC 102(b)(1)(A) by stating that the prior art cited in the Funky Junque Womens Baseball Cap internet publication depicts the work of the inventors that is associated with the Applicant-Assignee Cheveux Corp.  of the claimed design. There is no evidence to the contrary. Furthermore, the application file contains a statement under 37 CFR 3.73(c) that Cheveux Corp is the assignee of the claimed design. Therefore, the rejection made under 35 USC 102(a)(1) has been withdrawn. 
Conclusion
This application is in condition for allowance. The final rejection under 35 USC 102(a)(1) has been withdrawn in view of the declarations filed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jasmine Mlinarcik whose telephone number is (571)270-0206. The Examiner can normally be reached on Monday – Friday, 8am – 4pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffrey Asch can be reached at 571-272-2632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using    a USPTO supplied web-based collaboration tool. Should an interview request be desired, Examiner kindly asks for a minimum notice of at least seven business days prior from the proposed interview. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASMINE MLINARCIK/Examiner, Art Unit 2921